Citation Nr: 1636187	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-08 761	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether the character of the Appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel






INTRODUCTION

The Appellant had active service from March 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1976 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which determined that the character of the Appellant's discharge constituted a bar to VA benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In April 1976, VA determined that the Appellant was not entitled to benefits because of his "bad conduct discharge" in July 1969.  See Administrative Decision, 1 (Apr. 28, 1976).  In this regard, VA noted that he was absent without leave (AWOL) for several occasions, totaling 413 days.  See id.  The Appellant contends that he has posttraumatic stress disorder (PTSD) and that his PTSD played a significant role in the events that led to his lengthy period of AWOL from April 1968 to October 1968.

In March 2016, the Board remanded the appeal for VA treatment records because the Appellant stated that he was diagnosed with PTSD.  See BVA Remand, 4 (Mar. 1, 2016).  The Board reasoned that these records could prove relevant in evaluating the Appellant's mental state at the time he went AWOL in April 1968.  See id.

In April 2016, the VA treatment records were associated with the claims file, pursuant to the Board's directives.  See VA treatment records, 1-8 (Apr. 26, 2016); see also BVA Remand, 4 (Mar. 1, 2016).  These records indicated that the Appellant received a diagnosis of PTSD in January 2013.  See VA treatment records, 7 (Apr. 26, 2016).  The records also noted that the Appellant experienced "PTSD related to his combat tour in Vietnam."  See id.  Treatment records dated through March 2014 noted the Appellant as having a history of "PTSD-like symptoms" and offered an impression of "PTSD by history."  See, e.g., id. at 1-2.  

Notably, these new treatment records did not clearly indicate the diagnostic criteria utilized by the clinician, did not indicate an approximate onset date of the Appellant's PTSD, and did not indicate the specific stressors that served as a basis for his PTSD diagnosis.  See id. at 6-8.  Consequently, the Board finds that the medical evidence of record is inadequate to fairly adjudicate the Appellant's claim and that additional development is necessary.

However, the Board also finds that with the addition of the new VA treatment records, the medical evidence of record has now met the threshold requirements to warrant a VA examination under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Prior to scheduling the Appellant's VA examination, any outstanding VA treatment records (dated after March 25, 2014) should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records (dated after March 25, 2014) and associate them with the claims file.

2.  Then, schedule the Appellant for a VA examination to determine whether the diagnostic criteria for PTSD are met.  The electronic record and a copy of this remand must be made available to the examiner for review.  Following an interview and examination of the Appellant - who, to the extent he feels comfortable doing so, should provide a complete description of his active duty stressors - the examiner should state whether the criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association are met.  

If the examiner finds that the Appellant meets this criteria, the examiner should determine whether it is at least as likely as not (50 percent probability or greater) that the Appellant's PTSD was caused by, or otherwise related to, his active duty service.  The examiner is asked to specifically identify any stressors that served as the basis for the PTSD diagnosis. 

The examiner is also asked to provide an opinion on whether the Appellant's PTSD was at least as likely as not a contributing factor in his various periods of AWOL during active duty service.

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Appellant and his representative with a Supplemental Statement of the Case and allow an appropriate time for response. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

